United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Albany, NY, Employer
)
___________________________________________ )
K.S., Appellant

Appearances:
George P. Ferro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0130
Issued: April 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 30, 2015 appellant, through counsel, filed a timely appeal from an August 20,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury causally related to a September 30, 2014 employment incident.
FACTUAL HISTORY
On September 30, 2014 appellant, then a 35-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that date, she felt a twinge in the lower left side while exiting
her delivery vehicle to deliver mail while in the performance of duty. She stopped work on
October 1, 2014.
1

5 U.S.C. § 8101 et seq.

In an October 6, 2014 letter, OWCP advised appellant that additional factual and medical
evidence was needed. It explained that a physician’s opinion explaining how the reported work
incident caused or contributed to appellant’s condition was crucial to her claim.
In a September 30, 2014 initial report, Dr. John C. Radford, Board-certified in emergency
medicine, noted that on September 30, 2014 appellant was delivering mail and parcels when she
was exiting her work vehicle and felt a sharp pain in her lower and middle back. He diagnosed a
lumbosacral strain and checked the box marked “yes” in response to whether the incident was
the cause of the injury. In addition, Dr. Radford checked the box marked “yes” in response to
whether the patient’s complaints were consistent with the history of injury/illness and to whether
the patient’s history was consistent with the objective findings. He assigned 20 percent
temporary impairment. Dr. Radford indicated that appellant had low back pain that was tender
to palpation. He listed work restrictions on bending, twisting, no lifting over 10 pounds,
operation of motor vehicles, no driving a route truck/van, no pushing, and no overhead work.
OWCP also received reports from physician assistants and nurses.
In an October 14, 2014 narrative statement, appellant indicated that, while delivering
mail on September 30, 2014, she turned to exit her vehicle and took a few steps. She noted that
she felt a pain and twinge in her lower back and the left side. Appellant advised that she had no
symptoms or disability with her back prior to this day.
In an October 10, 2014 report, Dr. Thomas Haher, a Board-certified orthopedic surgeon,
noted that appellant presented with pain and dysfunction in the lumbar spine with no radiation in
the lower extremity and lower back pain. He explained that on September 30, 2014 she
complained of low back pain with no radiculopathy. Dr. Haher advised that appellant was seen
in urgent care, x-rayed and denied having radicular pain. He found no weakness or sensory loss
of the lower extremities. Dr. Haher related that appellant’s pain was in her posterior and was
sharp and severe. He found the problem was worsened by bending and worsened in the morning,
but was relieved by ice. Dr. Haher advised that appellant underwent physical therapy. He
examined her and diagnosed lower back pain. In an October 10, 2014 duty status report,
Dr. Haher diagnosed a muscle strain due to her injury. He indicated that appellant was not
advised to return to work.
By decision dated November 18, 2014, OWCP denied appellant’s claim finding that she
did not submit sufficient medical evidence establishing that a diagnosed condition was
attributable to the claimed work incident. Therefore, appellant did not establish fact of injury.
On January 13, 2015 appellant requested reconsideration and submitted new medical
evidence. In a November 10, 2014 report, Dr. Haher noted that appellant presented for follow up
and had attended physical therapy for the past month. He advised that she was frustrated by
persisting pain. Dr. Haher examined appellant and provided findings which included that she
had difficulty moving from a seated to a standing position due to low back pain and she appeared
to be in moderate pain. Examination of the spine and gait indicated that her station was normal,
her spinal alignment had normal lordosis, and she had a well-healed incision.2 Dr. Haher
diagnosed lower back pain and lumbar radiculopathy. He opined that the incident described by
the patient was a competent medical cause of this injury and that the patient’s complaints were
2

Dr. Haher did not further elaborate on what procedure or incident that gave rise to the incision.

2

consistent with the history of injury/illness, which was consistent with the objective findings.
Dr. Haher advised that appellant was not working.
In a December 1, 2014 report, Dr. Haher again noted that appellant was not working. He
related that she came in frustrated with persistent complaints, left-sided lower back pain, and
radicular-type pain into the left-sided buttock. Dr. Haher indicated that appellant underwent
physical therapy and took anti-inflammatory medicine and was still unable to return to work. He
advised that she was complaining of this type of pain for the past two months since she stepped
out of her mail truck awkwardly on September 30, 2014. Dr. Haher examined appellant and
provided findings. He diagnosed lower back pain. Dr. Haher opined that appellant’s symptoms
were causally related to the injury on September 30, 2014.
Dr. Haher saw appellant on December 19, 2014 and advised in a report that physical
therapy was ineffective. He repeated his diagnosis of lower back pain and opined that the
incident on September 30, 2014 was the cause of her current symptoms. OWCP also received
nurses notes and physical therapy notes, and copies of previously submitted reports.
By decision dated January 30, 2015, OWCP denied modification of its prior decision.
In a June 5, 2015 letter, counsel for appellant again requested reconsideration. He
submitted new medical evidence and argued that the new medical evidence supported causal
relationship.
In a December 19, 2014 duty status report, Dr. Haher diagnosed low back pain and
advised that appellant was unable to work. On January 22, 2015 he reported that appellant’s pain
persisted and physical therapy was not effective. Dr. Haher diagnosed lower back pain. He
reiterated that the incident described by appellant was a competent medical cause of her injury
and that her complaints were consistent with the history of injury/illness, which was consistent
with the objective findings. Dr. Haher advised that she was totally disabled. In a March 13,
2015 report, he saw appellant and repeated his opinion on causal relationship. In a March 27,
2015 report, Dr. Haher diagnosed lower back pain and lumbar radiculopathy. He explained that
due to the severity of her pain, appellant was a candidate for pain management or surgery.
Dr. Haher again advised that she was unable to work and repeated his opinion on causal
relationship.
On June 15, 2015 Dr. Haher examined appellant and provided findings. He diagnosed
lower back pain, lumbar radiculopathy and lumbar herniated disc. Dr. Haher advised that
appellant was totally disabled and reiterated that the work incident described by her was a
competent cause of her injury. He indicated that her “complaints were consistent with the
history of the injury/illness. [Appellant’s] history of the injury/illness is consistent with my
objective findings. The percentage of temporary impairment is 100 percent. [Appellant] is not
working at this time. [She] is on total disability until next visit or further notice.”
A March 20, 2015 magnetic resonance imaging (MRI) scan of the lumbosacral spine
revealed L5-S1 disc degeneration with moderate central disc protrusion extrusion subtype with
mild indents of the ventral sac and mild right greater than left foraminal narrowing. OWCP also
received physical therapy reports and copies of prior reports.

3

By decision dated August 20, 2015, OWCP denied modification if its prior decision
finding that appellant’s physician failed to provide sufficient medical rationale supported by
objective medical evidence and an accurate history to establish that the diagnosed lumbar
conditions were causally related to the work incident of September 30, 2014.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA4 and that an injury was sustained in the performance of duty.5 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.7 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.8
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.9
ANALYSIS
Appellant alleged that on September 30, 2014 she felt a twinge in her back in the lower
left side while exiting her delivery vehicle to deliver mail in the performance of duty. OWCP
found and the evidence supports that she exited her work vehicle on September 30, 2014 as
alleged. The Board thus finds that the first component of fact of injury is established.

3

Supra note 1.

4

Joe D. Cameron, 41 ECAB 153 (1989).

5

James E. Chadden, Sr., 40 ECAB 312 (1988).

6

Delores C. Ellyett, 41 ECAB 992 (1990).

7

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
8

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

4

The medical evidence of record, however, is insufficiently rationalized to establish the
second component of fact of injury, that the employment incident caused an injury. The medical
evidence contains no reasoned explanation of how the September 30, 2014 employment incident
caused or aggravated an injury.10
In reports dated November 10, December 1 and 19, 2014, Dr. Haher examined appellant
and provided findings and diagnosed lower back pain and lumbar radiculopathy. He opined that
the incident described by appellant was a competent cause of her injury and that her complaints
were consistent with the history of injury/illness and with objective findings.11 In other reports,
such as those issued on January 22, March 13 and 27, and June 15, 2015, Dr. Haher expressed a
similar opinion on causal relationship and advised that appellant was totally disabled. However,
it is unclear how he formed this conclusion. The record reflects that appellant has degenerative
conditions revealed on MRI scan and he has not adequately explained how he arrived at this
conclusion. While the medical opinion of a physician supporting causal relationship does not
have to reduce the cause or etiology of a disease or condition to an absolute certainty, neither can
such opinion be speculative or equivocal. The opinion of a physician supporting causal
relationship must be one of reasonable medical certainty that the condition for which
compensation is claimed is causally related to federal employment and such relationship must be
supported with affirmative evidence, explained by medical rationale and be based upon a
complete and accurate medical and factual background of the claimant.12 Dr. Haher has not
explained why exiting a work vehicle on September 30, 2014, caused or aggravated appellant’s
diagnosed conditions.
In a September 30, 2014 initial report, Dr. Radford, noted that on September 30, 2014
appellant was delivering mail and parcels when she was exiting her work vehicle and felt a sharp
pain in her lower and middle back. He diagnosed a lumbosacral strain and checked the box
marked “yes” in response to whether the incident was the cause of the injury. Dr. Radford also
checked the box marked “yes” in response to whether the patient’s complaints were consistent
with the history of injury/illness and to whether the patient’s history was consistent with the
objective findings. However, he did not explain how he arrived at this conclusion. The checking
of a box marked “yes” in a form report, without additional explanation or rationale, is not
sufficient to establish causal relationship.13

10

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
11

It is unclear whether Dr. Haher presents an accurate history in his November 10, 2014 report as he indicates
that appellant has no prior surgical history involving the back but his examination findings for the spinal area
indicate that appellant has a well-healed old surgical incision. The Board has held that medical opinions based upon
an incomplete history have little probative value. See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962).
12

Samuel Senkow, 50 ECAB 370 (1999); Thomas A. Faber, 50 ECAB 566 (1999).

13

Calvin E. King, 51 ECAB 394 (2000).

5

Other medical reports of record are of limited probative value and insufficient to establish
the claim as they do not contain a physician’s opinion supporting causal relationship.14
OWCP also received reports from physician assistants, nurses, and physical therapists.
Section 8101(2) of FECA15 provides that the term “physician” includes surgeons, podiatrists,
dentists, clinical psychologists, optometrists, chiropractors, and osteopathic practitioners within
the scope of their practice as defined by the applicable state law. Consequently, this evidence
cannot be considered medical evidence as physician assistants, nurses, and physical therapists are
not considered physicians under FECA.16
Because the medical reports submitted by appellant do not adequately address how the
September 30, 2014 activities at work caused or aggravated a back condition, these reports are of
limited probative value17 and are insufficient to establish that the September 30, 2014
employment incident caused or aggravated a specific injury.18
On appeal, appellant’s counsel made several arguments in support of her claim. He
contended that she had established causal relationship. However, as found above, the evidence
was insufficient to establish causal relationship.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury causally related to a September 30, 2014 employment incident.

14

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
15

See 5 U.S.C. § 8101(2). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949) (where the Board has held
that a medical opinion, in general, can only be given by a qualified physician).
16

Lay individuals such as physician assistants, nurses, and physical therapists are not competent to render a
medical opinion under FECA. David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).
17

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

18

The record contains a Form CA-16 dated September 30, 2014 and signed by the employing establishment. A
properly executed CA-16 form can form a contractual agreement for payment of medical expense, even if the claim
is not accepted. See 20 C.F.R. § 10.300; Val D. Wynn, 40 ECAB 666 (1989); see also Federal (FECA) Procedure
Manual, Part 3 -- Medical, Authorizing Examination and Treatment, Chapter 3.300.3(a)(3) (February 2012). Upon
return of the case record, OWCP should address this issue.

6

ORDER
IT IS HEREBY ORDERED THAT the August 20, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

